This suit was brought by appellant, Horseley, against appellees, Moss  Pennington and J.B. Turner, the facts being, substantially, that during the year 1890 Horseley made a contract with Turner, whereby the latter furnished the labor and Horseley the farm, tools, team, and feed, and Turner made the crop, which was to be divided equally between them. After the crop was made, the corn was divided equally, and the cotton was carried by Turner to the gin of Moss  Pennington, who were public ginners, to be prepared for market, and was entered on their gin books in the joint names of Horseley and Turner. At the beginning of the cotton season, Horseley (appellant) notified Moss  Pennington that the cotton was raised on his farm and was his, and that they must not allow it to be removed by Turner, or any one else, without his written order. Shortly afterwards, there were four bales of cotton prepared for market, which Turner promised to haul to Horseley at Greenville, but failing to do so, the latter had it hauled, and sold it. Subsequently the ginners prepared three other bales, which were taken by Turner and sold, and by agreement the proceeds of the seven bales were divided, Horseley being paid $50 upon his claim for advances. Afterwards there were ten other bales prepared by Moss  Pennington, which they delivered to Turner, who sold the same and applied the money to his own use. Horseley, after making formal demand upon the parties, sued Turner and Moss  Pennington for conversion of the ten bales of cotton. There was a verdict and judgment for all the defendants, from which Horseley has appealed.
The charge of the court which was complained of below, and upon which errors are assigned in this court, was substantially this: That if Turner was the tenant of Horseley, the jury must find for the defendants; but if Turner was the employe or servant of Horseley, and the latter had notified Moss  Pennington not to deliver the cotton to Turner, then they must find for plaintiff. This charge was excepted to, and several charges asked by the plaintiff below; among others, a charge that if Horseley and *Page 344 
Turner, by the terms of the contract, were equally interested in the ownership of the cotton, and the latter appropriated all of the ten bales to his own use, then plaintiff could recover against him for the value of half of it.
Appellant also asked a charge, in substance, that if Moss 
Pennington were public ginners, at whose gin the cotton was being prepared for market, and that Horseley was equally interested with Turner in the cotton, and notified the ginners not to deliver the cotton to Turner, and they did deliver the entire ten bales to him, and he appropriated the same to his own use, then the said Moss  Pennington would be liable to Horseley for his portion of the cotton. These requested charges were refused.
The charge of the court makes the liability of all the defendants depend upon the question whether Turner was a tenant or an employe or servant of Horseley.
In so far as appellee Turner is concerned, if he took the ten bales of cotton and sold them, and appropriated the proceeds to his own use, and half of it was justly the property of Horseley, he would be liable to appellant, Horseley, for the value of one-half of it, no matter whether Turner went upon the place as a tenant or an employe or servant of Horseley.
From the testimony of Horseley and Turner, it is evident that under the farm contract between them for the year 1890, Turner stood in the relationship not merely of a servant or employe, but as a contractor who had a direct interest in the crops. He was to furnish all the labor and control it, while Horseley was to furnish the land, teams, feed, tools, etc. They were to divide the crops equally. After the cotton had been raised, and by mutual consent hauled to the gin, neither party had the undisputed control over it, and yet both claimed it. Moss 
Pennington had full notice of appellant's claim. They were bailees for hire for both parties; and if, against the protest of appellant, they turned the ten bales of cotton, in which he owned a half-interest, over to Turner, who appropriated all of it to his own use and benefit, they are responsible to appellant for the value of his half of the cotton.
It has been held, that where there is a rental contract whereby the landlord is to get a part of the crops merely for the rent of his land, that the tenant has the right to the possession of the crops, subject to the landlord's lien for his rents; but he can not remove the same from the rented premises without the consent of the landlord. Sayles' Civ. Stats., art. 3108; Railway v. Bayliss, 62 Tex. 575.
Even in a strictly rental contract, the removal of the crops by consent of the landlord, to the gin for the purpose of preparing them for market, would not in any manner affect the lien of the landlord for his rents and advances. Sayles' Civ. Stats., art. 3111.
But the landlord and tenant act was not intended to take away the rights of the parties to make any contract they might deem proper in regard *Page 345 
to the ownership of the respective parties in the crops raised, or any other matters concerning the same. Sayles' Civ. Stats., art. 3121.
There is no doubt that the land owner, if he desires to do so, may by contract reserve a specific interest in the crops grown upon his lands, and such interest will be protected by law, in the very property itself, and not merely a lien upon the same to secure the rents. In such case the land owner may bring suit for his specific interest in such crops; and if the same have been placed in the hands of a bailee, who has knowledge of such interest, and who, against the protests of such land owner, delivers the whole of the property to another, and the interest of such part owner is thereby lost, he may bring suit against both the bailee and the other part owner for conversion of the property. Roberts v. Yarboro, 41 Tex. 450; Tinsley v. Craig, 15 S.W. Rep., 897; Hendricks v. Smith, 12 S.W. Rep., 781; Hammock v. Creekmire, 3 S.W. Rep., 180; 1 Tayl. on Landl. and Ten., sec. 24; Heald v. Builders,111 Mass. 38; Lewis v. Lyman, 22 Pick., 437; Wentworth v. Miller, 53 Cal. 9.
In this contract the land owner furnished not only the land, but also the teams, the tools, the feed for the teams, etc., and what he was to get as his portion of the crops was not only for the use of the land, but also for the use of his teams, his tools, and for feeding the teams, etc. He had something more than a landlord's lien on the crops; he had a specific interest in the crops themselves.
While there is some conflict in the testimony on other points, yet it was not denied by any of the parties that Horseley and Turner were each to have one-half the cotton; that the ten bales in controversy were hauled by Turner to the gin of Moss 
Pennington to be prepared for market; that it was entered upon their gin books in the name of Horseley and Turner; and that Moss Pennington were notified by Horseley not to deliver the cotton to Turner.
Moss  Pennington, according to the undisputed testimony, became the bailees for hire of both Horseley and Turner, and were responsible to each of them for his interest in the cotton; and while under ordinary circumstances they might probably have considered a delivery to one as a delivery to both, yet where there was a dispute between them as to the right of possession, and each claimed the cotton, and they were notified as such bailees not to deliver the same to Turner, if they did so, under such protest, and the interest of Horsely was thereby lost, they became responsible to him for his interest in the cotton. McAnelly v. Chapman, 18 Tex. 198; Lucketts v. Townsend,3 Tex. 119; Kowing v. Manly, 49 N.Y. 192; Schoul. on Bail., secs. 117, 118, 501; Story on Bail., 9 ed., sec. 114; 2 Am. and Eng. Encycl. of Law, 56, subdiv. 9, note 4, and authorities cited. The right of appellant to hold Moss  Pennington responsible jointly with Turner for his interest in the ten bales of cotton could not be taken away by his having accepted from the attorney of Turner a part *Page 346 
of the proceeds of the three bales previously taken off by Turner. It was in no case a ratification of the conversion of the property.
For the errors of the court in its charge, and in refusing to give the above mentioned charges asked by plaintiff below, the judgment is re-reversed and the cause remanded.
Reversed and remanded.